 zn theMatter ofBARIVIAC,INC.,EMPLOYERandUNITEDSHOEWORKERSOPAMERICA,CIO,PETITIONERCase No.4-RC-57.:-DeeidedApril44, :7950DECISIONANDDIRECTION OF ELECTIONUpon a petition duly filed, a hearing was held before Harold Kowal,hearing officer.The hearing officer's filings made at the hearingIre free from prejudicial error aid are hereby affirmed.Pursuant to the provisions of Section 3 (b) of the National LaborRelations Act, the Board has delegated its rowers in connection withthis case to a three-member panel [Chairman Herzog and MembersHouston and Styles].Upon the entire record in this case, the Board finds :1.The Employer is engaged in commerce within the meaning of theational Labor Relations Act.2.The labor organizations involved claim to represent certainemployees of the Eliiployer.l3.A question affecting commerce exists concerning the representa-tion of employees of the Employer within the meaning of Section9 (c) (1) and Section 2 (6) and (7) of the At.4.The parties are in agreement that the appropriate unit shouldconsist of all employees in the Employer's cutting room, fitting room,lasting department, making department, finishing department, packingdepartment, and sole leather department, excluding guards and super-visors.They disagree as to the inclusion in the unit of a machinist,a shipper, and a G. I. trainee.2'At the hearing Boot and Shoe Workers Union, AFL, refused to stipulate that BarmacShoe Workers Independent Union, herein called the Independent, is a labor organizationwithin the meaning of the Act.We find that the Independent is a labor organizationwithin the meaning of the Act, inasmuch as it exists for the purpose of engaging in collec-tive bargaining with the Employer with respect to wages, hours, and other conditions ofemployment.'All parties stated that they were willing to abide by the Board's decision as to theunit placement of these employees.89 NLRB No. 18.139 140DECISIONS OF NATIONAL LABOR RELATIONS BOARDThemachinistrepairs and maintains the Employer's productionmachines.Although he does some of his work in a separately locatedmachine shop, most of his work is done in the plant.3He receivedhis orders from any department needing his services, and at suchtimes is under the supervision of the foreman of the departmentwhere. he is working.,., He,has the same, hours and. working conditions,_and enjoys the same privileges and benefits as do the productionemployees.He is paid on an hourly basis.4There is nothing in the record to indicate that the interests of themachinist are different from those of the other employees in the unit.He is clearly a maintenance employee such as we customarily includein a unit with production employees.5We shall, therefore, includethe machinist in the unit.Theshipperreceives and stores incoming goods, trucks suppliesand materials within the plant, and ships the Employer's finishedproducts after they have been packed in boxes by employees in thepacking department.He also spends about 25 percent of his timesweeping and cleaning in the plant.Although he does no clericalwork, he is under the supervision of the office manager.He has thesame working conditions, hours, and employee benefits as do theproduction employees, and like many of them, is hourly paid.Wefind that the interests of the shipper are closely allied with those ofthe production employees.6Accordingly, he will be included in theunit.TheG. I. traineehas been learning various production operationsduring the past year.?He is a piecework operator, and does the samework as the employees in the unit.He testified that he is training tobe an assistant foreman.He, does not exercise any supervisoryauthority,>at the..present time, aud,the>ie is-no indication that he willdo so at any time in the near future.We shall include the G. I.trainee in the unit.8We find that all production and maintenance employees at theEmployer's Reading, Pennsylvania, plant, including all employeesin the cutting room, fitting room, lasting department, making depart-ment, finishing department, packing department and sole leatherdepartment, the machinist, the shipper, and the G. I. trainee, but8The greater part of the machinist's time is spent in the fitting room, because most ofthe machines requiring repair are in that department.4Some of the production employees are hourly paid, while others are paid on a pieceworkbasis.Shelburne Shirt Co., Inc.,86 NLRB 1308;Mutual Rough Hat Company,86 NLRB 440;Tennessee'Packers Inc.,87 NLRB 90.8Spack Shoe Company,86 NLRB 701 ; BiggsAntique Company,85 NLRB 554.7The period of training is for 2 years.8Granger Motor Company,86 NLRB 336 ;The Peal Manufacturing Company,80 NLRB827. BARMAC, INC.141excluding guards and supervisors, constitute a unit appropriate forthe purposes of collective bargaining within the meaning of Section9 (b) of the Act.DIRECTION OF ELECTION 9As part of the investigation to ascertain,representatives for thepurposes of collective bargainingwith theEmployer,an election bysecret ballot shall be conducted as early as possible, but not later than30 days from the date of this Direction,under the direction andsupervision of the Regional Director for the Region in which this casewas heard,and subject to Sections 203.61 and 203.62 of National LaborRelations Board Rules and Regulations,among the employees in theunit found appropriate in paragraph numbered 4,above, who wereemployedduring the payroll periodimmediatelypreceding the dateof this Direction of Election,including employees who did not workduring said payroll period because they were ill or on vacation ortemporarily laid off, but excluding those employees who have sincequit or been discharged for cause and have not been rehired or rein-stated prior to the date of the election,and also excluding employeeson strike who are not entitled to reinstatement,to determine whetheror not they desire to be represented,for purposes of collective bar-gaining, by United Shoe Workers of America, CIO,or by Boot andShoe Workers Union,AFL, or byBarmac Shoe Workers IndependentUnion, or by none of these organizations.O Any participant in the election directed herein may, upon its prompt request to, andapproval thereof by, the Regional Director, have its name removed from the ballot...